                                  1

                                  2

                                  3

                                  4                                    UNITED STATES DISTRICT COURT

                                  5                                   NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      A MARIE WILSON,
                                                                                          Case No. 19-cv-04226-PJH
                                  8                      Plaintiff,

                                  9               v.                                      JUDGMENT
                                  10     SOFIE LIU,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13            The court having dismissed this case pursuant to Federal Rule of Civil Procedure
                                  14   41(b),
                                  15            it is Ordered and Adjudged
                                  16            that plaintiff take nothing, and that the action be dismissed with prejudice.
                                  17            IT IS SO ORDERED.
                                  18   Dated: December 9, 2019
                                  19                                                  /s/ Phyllis J. Hamilton
                                                                                      PHYLLIS J. HAMILTON
                                  20                                                  United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
